DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The objections and rejections from the Office Action of 8/24/2021 are hereby withdrawn.  New grounds for rejection are presented below.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 56-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 20130110345 A1) and McGhee (US 5505080 A).
Regarding Claim 56, Wilson discloses an information recorder [Abstract – “electronic distance recorder”] comprising:
Paragraph [0003] – “Electronic distance recorders are not necessarily mounted on the wheel of a vehicle as is a traditional mechanical hubodometer.”  This is a teaching that the electronic distance reader can be mounted as recited.];
a GNSS receiver within the casing; and a processor within the casing configured to receive location information from the GNSS receiver and to determine at least one of a position of and a distance travelled by the vehicle based on the location information [Paragraphs [0034]-[0035]].
Wilson fails to disclose, but McGhee discloses a first portion fixedly mounted to the wheel hub of a vehicle in use; and a second portion rotatably mounted to the first portion and having a bias towards a rest orientation (in the form of a wheel-based power generator)[See Fig. 1 and the discussion of alternator 16.  Further, Column 5 lines 63-67 – “An additional benefit of using a fixed weight is that the heavy side of the turbine will always hang down such that a wheel cover 84 can be attached with a company logo 86 painted on the outside surface.”].  It would have been obvious to use such a generator in order to power the device in a permanent fashion (i.e., no need to change batteries).
Regarding the language “wherein the GNSS receiver is provided to the second portion,” this would be read on by the GNSS receiver being located in the hubodometer of Wilson.  However, this would present the problem in that the power generator of McGhee generates power at the wheel side and not in the hub and so the proposed combination of Wilson and McGhee would result in an arrangement in which the GNSS receiver would not be readily able to be powered by the generator.  However, it would 

Regarding Claim 57, Wilson discloses that the information recorder is configured to accrue a vehicle odometer value based on the distance travelled by the vehicle [Paragraphs [0034]-[0035]], the information recorder comprising an electronic display configured to display the vehicle odometer value [Paragraph [0035] – “The GPS and accelerometer/gyroscope modules obtain information from which speed, position, distance travelled, and longitude/latitude, can be determined, either internally or by the microprocessor. This information can be displayed on an input/output interface 28a, and/or stored in a memory or other storage device.”].

Regarding Claim 58, Wilson discloses a transmitter configured to transmit to a receiver the position of and/or the distance travelled by the vehicle [Paragraph [0035] – “The GPS and accelerometer/gyroscope modules obtain information from which speed, position, distance travelled, and longitude/latitude, can be determined, either internally or by the microprocessor. This information can be displayed on an input/output interface 28a, and/or stored in a memory or other storage device.”].

Regarding Claim 59, Wilson discloses that the information recorder is configured to transmit with the transmitter over a wireless network to a server said at least one of the position of and the distance travelled by the vehicle [See Fig. 1 and Paragraphs [0042], [0043], and [0060]].

Regarding Claim 60, Wilson fails to disclose a generator for generating power supply for the information recorder or to a power storage device configured to power the information recorder.  However, McGhee discloses such a generator [See Fig. 1 and the discussion of alternator 16.].  It would have been obvious to use such a generator in order to power the device in a permanent fashion (i.e., no need to change batteries).

Regarding Claim 61, McGhee discloses that the generator comprises: a rotor connected to the first portion to be turned upon rotation of the wheel hub; and a stator provided to the second portion [See Fig. 1 and the discussion of alternator 16.  Further, Column 5 lines 63-67 – “An additional benefit of using a fixed weight is that the heavy side of the turbine will always hang down such that a wheel cover 84 can be attached with a company logo 86 painted on the outside surface.”].

Regarding Claim 62, Wilson discloses an information recorder [Abstract – “electronic distance recorder”] comprising:
a casing configured to be mounted to an exterior of a wheel hub of a vehicle [Paragraph [0003] – “Electronic distance recorders are not necessarily mounted on the wheel of a vehicle as is a traditional mechanical hubodometer.”  This is a teaching that the electronic distance reader can be mounted as recited.];
a processor within the casing configured to determine at least one of a position of and a distance travelled by the vehicle [Paragraphs [0034]-[0035]]; and
a transmitter configured to actively transmit to a receiver said at least one of the position of and the distance travelled by the vehicle [Paragraph [0035] – “The GPS and accelerometer/gyroscope modules obtain information from which speed, position, distance travelled, and longitude/latitude, can be determined, either internally or by the microprocessor. This information can be displayed on an input/output interface 28a, and/or stored in a memory or other storage device.”].
Wilson fails to disclose a generator for generating power supply for the information recorder or to a power storage device configured to power the information recorder.  However, McGhee discloses such a generator [See Fig. 1 and the discussion of alternator 16.].  It would have been obvious to use such a generator in order to power the device in a permanent fashion (i.e., no need to change batteries).
McGhee discloses a first portion fixedly mounted to the wheel hub of a vehicle in use; and a second portion rotatably mounted to the first portion and having a bias towards a rest orientation (in the form of a wheel-based power generator)[See Fig. 1 and the discussion of alternator 16.  Further, Column 5 lines 63-67 – “An additional benefit of using a fixed weight is that the heavy side of the turbine will always hang down such that a wheel cover 84 can be attached with a company logo 86 painted on the outside surface.”].


Regarding Claim 63, Wilson discloses that the information recorder is configured to transmit with the transmitter over a wireless network to a server said at least one of the position of and the distance travelled by the vehicle [See Fig. 1 and Paragraphs [0042], [0043], and [0060]].

Regarding Claim 64, Wilson discloses that the transmitter comprises a cellular modem [Paragraph [0031]].

Claim 65, Wilson discloses a GNSS receiver, wherein the processor is configured to receive location information from the GNSS receiver and to determine said at least one of the position of and distance travelled by the vehicle [Paragraphs [0034]-[0035]].

Regarding Claim 66, McGhee discloses that the generator comprises a rotor connected to the first portion to be turned upon rotation of the wheel hub; and a stator provided to the second portion [See Fig. 1 and the discussion of alternator 16.  Further, Column 5 lines 63-67 – “An additional benefit of using a fixed weight is that the heavy side of the turbine will always hang down such that a wheel cover 84 can be attached with a company logo 86 painted on the outside surface.”].

Allowable Subject Matter
Claims 67-71 and 73-75 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 67 is allowed because the closest prior art, Wilson (US 20130110345 A1) and McGhee (US 5505080 A), either singularly or in combination, fail to anticipate or render obvious an information recorder, wherein the information recorder is configured to electronically control torque applied between the rotor and the stator when the rotor rotates relative to the stator to generate power in the generator, the information recorder configured to electronically control torque to limit rotation of the second portion from the rest orientation, in combination with all other limitations in the claim as claimed and defined by the Applicant.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    544
    793
    media_image1.png
    Greyscale

Examiner’s Response:
	The corresponding interpretation is hereby withdrawn.

Applicant argues:

    PNG
    media_image2.png
    372
    783
    media_image2.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Wilson discloses the location of the GNSS receiver in a hubodometer and McGhee discloses a hubcap portion that does not rotate, so all of the necessary elements are present in the proposed combination.  The Examiner further notes that the nature of a GNSS receiver permits it to function as intended even if it is spinning; even if it did not, it would have been obvious to move it to the stationary hubcap portion in McGhee for that reason.

Applicant argues:

    PNG
    media_image3.png
    138
    785
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    95
    784
    media_image4.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees in that there is no teaching in Wilson that such a situation would be the case.  Further, it would have been obvious to move the GNSS receiver to the stationary hubcap portion in McGhee if such a problem was presented.

Applicant argues:

    PNG
    media_image5.png
    374
    791
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    167
    786
    media_image6.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Applicant’s argument is a hypothetical which is not supported by the evidence.  Cellular antennas perform well in many different orientations (cell phones perform well when held up to the ear and also when laid flat on a desk in speaker-phone mode).  Further, it would have been obvious to move the GNSS receiver to the stationary hubcap portion in McGhee if such a problem was presented.

Applicant argues:
	Applicant argues regarding the “electronic torque control” recited in Claim 67.
Examiner’s Response:


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865